Citation Nr: 1529034	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  08-28 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a rating in excess of 40 percent (other than from January 13, 2010 to April 1, 2010) for status post laminectomy discectomy at L5-S1 with radiculopathy of the bilateral lower extremities (low back disability).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to April 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which in pertinent part, denied a rating in excess of 40 percent for the service-connected low back disability.

In October 2008, the Veteran testified at a local hearing before a Decision Review Officer (DRO).  A copy of the transcript is of record.

The case was previously before the Board in June 2012 wherein the Board denied the benefits sought on appeal.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In April 2013, his representative and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion requesting that the Court vacate the Board's decision and remand the case for readjudication in compliance with directives specified.  The Court issued an order in May 2013, granting the Joint Motion, and returned the case to the Board.  

In an April 2014 decision, the Board denied the claim.  The Veteran appealed the Board's decision to the Court.  In January 2015, his representative and VA's Office of General Counsel filed a Joint Motion requesting that the Court vacate the Board's decision and remand the case for readjudication in compliance with directives specified.  The Court issued an order that same month, granting the Joint Motion, and returned the case to the Board.

A February 2010 rating decision granted the Veteran a temporary 100 percent rating based on surgical or other treatment necessitating convalescence from January 13, 2010, to April 1, 2010.  Thus, the Board has characterized the issue on appeal as noted above.

The Board notes that in the June 2012 decision, the Board remanded the claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for further development.  As such, that issue is not before the Board at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's last VA examination to evaluate the symptoms of his service-connected low back disability was in January 2009, more than six years ago.  The Veteran's VA treatment records reflect that he underwent an L5-S1 decompression, posterior fusion in January 2010.  A July 2012 VA treatment record, added to the claims file after the April 2014 Board decision, indicates the Veteran reported he had experienced worsening back pain for six months.  Thus, the claim must be remanded to ascertain the current severity of the Veteran's low back disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). 

The Veteran's VA treatment records are incomplete.  The Veteran's claims file does not contain complete VA treatment records from January 2009 to August 2011 or from November 2013 to present.  As the records are relevant to the Veteran's claim, the Veteran's complete VA treatment records should be obtained  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the appellant's VA treatment records from January 2009 to August 2011 and from November 2013 to present.  If no records are available, the claims folder must indicate this fact.

2.  Then, schedule the Veteran for an appropriate VA examination to ascertain the current severity of his service-connected status post laminectomy discectomy at L5-S1 with radiculopathy (low back disability).  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  

The examiner should specifically address any radiculopathy present that is related to his low back disability.

Forward the claims file to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

3.  Thereafter, readjudicate the issue on appeal of entitlement to a rating in excess of 40 percent for a low back disability.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




